internal_revenue_service department of the treasury number release date index number washington dc re person to contact telephone number refer reply to cc psi b09 plr-136458-01 date date legend decedent spouse trust state date date date accountant dear this is in response to your submission of date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property election qtip_election under sec_2056 of the internal_revenue_code decedent and spouse created trust on date decedent and spouse were also trustees of the trust the purpose of the trust was to avoid probate and to otherwise manage decedent’s and spouse’s assets the trust created under state law was funded entirely with assets jointly owned by decedent and spouse article vii of the trust provides that upon the death of either grantor or spouse the remaining trust property shall be divided into two separate trusts a bypass_trust and a marital_deduction_trust plr-136458-01 article viii of the trust which governs the marital_deduction bequest establishes a marital_deduction_trust for the exclusive benefit of spouse article viii section provides that during spouse’s lifetime the trustee shall pay to spouse annually or more frequently all of the net_income of the marital_deduction_trust this section further provides that the trustee shall distribute to spouse annually or more frequently an amount from the principal equal to the amount of any income taxes state or federal imposed on spouse with respect to any undistributed_income from the bypass_trust article viii section provides that if in the discretion of the trustee it shall become necessary for the health support or maintenance of spouse the trustee may make distributions of principal to or for the benefit of spouse so as to permit the maintenance of her accustomed standard of living article viii section provides that the marital_deduction_trust shall terminate upon spouse’s death and the remaining principal shall become a part of the bypass_trust to be held administered and disposed of in accordance therewith even if the bypass_trust shall also terminate upon spouse’s death decedent died on date survived by spouse following decedent’s death accountant prepared the united_states estate and generation-skipping_transfer_tax return form_706 for decedent’s estate accountant omitted schedule m from the return thereby failing to make the qtip_election for the marital_deduction_trust as required by sec_2056 of the code on date spouse in her capacity as executrix of decedent’s estate and trustee of the trust timely filed decedent’s estate_tax_return as prepared by accountant sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined except as limited by sec_2056 by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 the property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a plr-136458-01 qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 this section further provides that such election once made is irrevocable under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based solely on the facts submitted and the representations made we conclude that the standards of sec_301_9100-3 have been satisfied therefore we grant an extension of time to make a qtip_election under sec_2056 until days from the date of this letter this election shall be effective as of date this election should be made on a supplemental form_706 and filed with the service_center a copy of the letter should be attached to the supplemental form_706 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-136458-01 the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney and declaration of representative on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosure copy for purposes copy of this letter
